Citation Nr: 1401980	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-34 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative disease of the lumbar spine, currently assigned a 10 percent rating.  

2.  Entitlement to an increased disability rating for Charcot-Marie-Tooth disease, with pes cavus and hammer toe deformities of the bilateral feet, currently assigned separate 10 percent ratings.  

3.  Entitlement to a separate rating for Charcot-Marie-Tooth disease of the upper extremities.  

REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to September 1978, from November 2001 to March 2002, and from December 2003 to October 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The Veteran has raised the claim for a separate rating for a right foot surgical scar associated with service-connected Charcot-Marie-Tooth disease, which is referred to the RO for appropriate action.

The appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the case should take into consideration the existence of the electronic record.  

The claim for a separate rating for Charcot-Marie-Tooth disease of the upper extremities is REMANDED to the RO via the Appeals Management Center in Washington, DC.  








FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is manifested by forward flexion to no less than 65 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees with a normal gait and normal spine contour without objective neurological abnormalities attributed to the lumbar spine disability.  

2.  Charcot-Marie-Tooth disease with bilateral pes cavus and hammer toe deformities is manifested by all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).  

2.  The criteria for a disability rating of 30 percent for Charcot-Marie-Tooth disease with bilateral pes cavus and hammer toe deformities have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 
The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter in August 2008.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  


The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The VCAA notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

The document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private treatment records.  A transcript of his personal hearing is also of record.  

The Veteran was afforded VA neurological and orthopedic examinations in August 2008, in May 2013, and in July 2013.  As the examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  




As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision in February 2006, the RO granted service connection for Charcot-Marie-Tooth disease with bilateral pes cavus and hammertoes, and assigned an initial rating of 10 percent.  The RO also granted service connection for degenerative disc disease of the lumbar spine, and assigned an initial rating of 10 percent.  

In July 2008, the Veteran submitted the current claims for increase.  In the rating decision in September 2008, the RO denied the claims.  In a rating decision in June 2009, the RO granted separate ratings of 10 percent for each foot, effective from the date the Veteran submitted the claims for increase.  

General Principles and Rating Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).


Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. 

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, 8 Vet. App. at 206-07.

Also with arthritis or periarticular pathology, painful motion is a factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  






The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Degenerative Disc Disease of the Lumbar Spine

The degenerative disc disease is currently rated 10 percent for limitation of motion of the thoracolumbar under Diagnostic Code 5242.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine  or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. 

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a 10 percent rating are forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body facture with loss of 50 percent or more of the height.  

The criteria for the next higher, rating, 20 percent rating, are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  



For the purpose of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Plate V, 38 C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is rated 20 percent.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Evidence

VA records in November 2007 show that the Veteran complained of constant low back pain.  Treatment included a TENS unit for pain.  

In March 2008, private X-rays showed degenerative disc disease at L5-S1.  In July 2008, a private MRI showed a disc bulge and degenerative changes and moderate atrophy of the paraspinal muscles.  

In August 2008 on VA examination, the Veteran complained of back pain and paresthesia in the posterior left thigh.  He also complained of fatigue, weakness, stiffness, decreased motion and spasms. 




The Veteran described the low back pain as moderate and sharp without radiation and occurring on a daily basis.  He denied any flare-ups.  He stated that he was able to walk more than 1/4 mile but less than 1 mile.  

On examination of the lumbar spine, there was no objective evidence of spasm, atrophy, guarding or weakness.  There was evidence of tenderness on both sides of his back and pain with motion.  The Veteran had normal posture and gait.  There was no evidence of any abnormal spinal curvature.  Thoracolumbar active flexion was to 90 degrees with pain beginning at 65 degrees.  Thoracolumbar active extension was to 30 degrees with pain beginning at 20 degrees.  Active left lateral flexion was to 25 degrees, with pain beginning at 20 degrees and active right lateral flexion was to 30 degrees with pain beginning at 25 degrees.  Bilateral active lateral rotation was to 30 degrees with pain beginning at 25 degrees on the left and at 30 degrees on the right.  There was pain on all range of motion testing with repetitive use, without additional loss of motion.  At the time of the examination, the Veteran was working fulltime and he had lost no time from work in the last 12-month period.  The VA examiner stated that the Veteran was capable of moderate physical and sedentary employment.  

VA records in February 2010 and in April 2012 show that back pain was attributed to renal calculi.  

In November 2011, the Veteran testified that he was frequently unable to lift generators at his job, because of his back and his supervisor who would reassign him to another job that did not require lifting.  He stated that he had not been penalized or negatively impacted in any way by his employer as a result of his limited lifting ability.  

On VA examination in July 2013, the Veteran gave a history of low back flare-ups, occurring 3 to 4 times a month, resulting in 2 to 3 days of increased back pain.  




On examination, there was no evidence of localized tenderness or pain to palpation, guarding, muscle spasm, or muscle atrophy of the thoracolumbar spine.  There was no evidence of radicular pain or symptoms due to radiculopathy and no other neurologic abnormalities or findings related to the lumbar spine.  Thoracolumbar flexion was to 80 degrees with pain beginning at 80 degrees.  Thoracolumbar extension was to 20 degrees with pain beginning at 20 degrees.  Bilateral lateral flexion was to 20 degrees with painful motion beginning at 20 degrees.  Bilateral lateral rotation was to 25 degrees with painful motion beginning at 25 degrees.  There was no additional limitation of motion with repetitive-use testing.  The VA examiner determined that the Veteran did have functional loss or impairment as a result of less movement than normal, weakened movement, pain on movement and interference with sitting, standing and/or weight-bearing.  X-rays showed degenerative disc disease at the lumbosacral junction.  

The VA examiner stated that the disability impacted the Veteran's ability to do his job about 2 days a week.  The VA examiner stated that pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability during flare-ups.  The VA examiner stated that additional degrees of limitation of motion could not be determined without causing a flare-up.  

Analysis

Based on the applicable criteria for limitation of motion, and the findings on VA examinations in August 2008 and July 2013, at no time during the pendency of the appeal does the Veteran meet the criteria for the next higher percent rating, 20 percent, under the General Rating Formula for Diseases and Injuries of the Spine.

Limitation of forward flexion, including functional loss, including painful motion, was to no less than 65 degrees, which does not more nearly approximate or equate to forward flexion to 60 degrees or less, the criterion for the next higher rating for limitation of forward flexion.


And the combined range of motion of 185 degrees does not more nearly approximate or equate to a combined rating of 120 degrees or less, considering functional loss due to pain of painful movement, weakness, atrophy, swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.  

Although the VA examiner in July 2013 was unable to determine the additional degrees of limitation of motion of the lumbar spine due to pain, fatigue, weakness, and incoordination, the finding does not raise reasonable doubt, because there is not an approximate balance of positive and negative evidence on the question of additional functional loss.  38 C.F.R. § 3.102.  

The current 10 percent rating is the minimum compensable rating for the lumbar spine.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  

While the Veteran experiences back pain with range of motion, the back pain does not rise to the level of the criteria for the next higher rating at any time during the pendency of the appeal.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

Also there was no muscle spasm or guarding of movement of the low back severe enough to result in an abnormal gait or abnormal spinal contour and the criteria for the next higher rating, considering muscle spasm or guarding of movement have not been met. And there is no objective evidence of neurological abnormality to rate separately. 






Likewise, the evidence of record does not show that the Veteran has had incapacitating episodes of intervertebral disc at any time during the pendency of his appeal.    

The Board has considered "staged" ratings, but concludes that the evidence does not show that the disability met the criteria for a higher rating at any time since the claim was filed.

As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b). 

Charcot-Marie-Tooth Disease
Bilateral Pes Cavus and Hammer Toe Deformities

Charcot-Marie-Tooth disease with bilateral pes cavus and hammer toe deformities is currently rated 10 percent for each foot under Diagnostic Code 8521.  

Under Diagnostic Code 8521, mild incomplete paralysis of the peroneal nerve is rated 10 percent.  Moderate incomplete paralysis is rated 20 percent.  Severe incomplete paralysis is rated 30 percent.  

Under Diagnostic Code 5278, acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads is rated 30 percent disabling with bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 50 percent with bilateral involvement.  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  




Residuals of other foot injuries can be evaluated under Diagnostic Code 5284.  Moderate residuals of foot injuries are rated 10 percent disabling.  Moderately severe residuals of foot injuries are rated 20 percent.  And severe residuals of foot injuries are rated 30 percent. 

A rating higher than 30 percent requires actual loss of use of the foot.  Loss of use of a foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  

Evidence 

VA records in November 2007 show the Veteran complained of progressive pain in his feet.  Physical examination revealed muscle strength of 5 of 5 in all proximal and distal muscles.  Sensation to light touch was decreased in the feet.  Gait was normal.  Bilateral hammer toes were noted.  In January 2008, the Veteran required therapeutic footwear and orthoses to accommodate his foot deformities.  

In August 2008 on VA examination, the Veteran complained that his feet hurt when standing.  He stated that at work he stood on his feet all day.  He stated that his foot pain was worse at the balls of his feet.  He complained of swelling and of stiffness in the toes of his left foot.  He also complained of fatigability in the bottom of his left foot with weakness in the ball of the foot and a lack of endurance in the left foot arch.  He complained of right foot pain and swelling, as well as redness in the right large toe.  He also complained of stiffness on the outer aspect of the top of the foot and fatigability on the bottom of the ball of the right foot.  He stated he had right foot weakness when he stood.  

The Veteran described flare-ups on at least a weekly basis of less than one day's duration.  During flare-ups, the Veteran stated his foot pain increase, but he was able to stand 3 to 8 hours with short rest periods.  



The Veteran stated that he was able to walk more than 1/4 mile but less than 1 mile and that he wore special work boots.  

Physical examination of the left foot revealed no objective evidence of painful motion, swelling, tenderness, instability or weakness.  There was evidence of hammertoes in all the toes with the great toe most involved and claw foot was present.  There was no evidence of hallux valgus or rigidus.  There were no skin or vascular foot abnormalities.  There was evidence of a 50 percent limitation of plantar flexion of the toes.  The left foot toes were in a 50 percent dorsiflexed position.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was no evidence of flatfoot or muscle atrophy of the right foot.  

Physical examination of the right foot revealed no objective evidence of swelling, instability or weakness.  There was evidence of right great toe tenderness and painful motion.  Evidence of abnormal weight bearing was manifest by callosities of the dorsum of the right great toe.  There was evidence of hammertoes in all the toes of the right foot with the great toe most involved and claw foot present.  There was 50 percent limitation of plantar flexion of the toes.  The toes were in a 50 percent dorsiflexed position.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was no evidence of muscle atrophy of the foot or flatfoot.  There was evidence of claw foot deformity.  The examiner noted that the Veteran's gait was normal.  

X-rays of the feet showed no acute bony abnormality, fracture or dislocation.  There was mild malalignment of the interphalangeal joints of the great toes and a hammertoe-type orientation of all toes.  

The VA examiner noted that the Veteran worked fulltime and that the Veteran had not lost time from work during the last 12-month period.  The VA examiner stated that the Veteran could do moderate physical and sendentary employment with intermittent rest periods with orthotic inserts or shoes.  



In November 2008, in a VA neurology note, there was reference to an earlier EMG in 2005 that showed peripheral neuropathy consistent with Charcot-Marie-Tooth disease.  The Veteran complained of foot cramps and frequent sharp pains in the lateral aspects of his feet.  He stated that his hammer toes were getting worse and that standing for long periods of time worsened his symptoms.  He could walk normally but occasionally lost his balance.  He was unable to appreciate thermal sensation.  There was atrophy of the plantar muscles with dorsiflexion of the toes.  Examination revealed bilateral pes cavus and atrophy of the bilateral plantar muscles and left extensor digitorum brevis muscle.  DTRs were not elicited in the lower extremities.  There was absent vibration and joint sense in the feet.  

In February 2010, in a podiatry note the Veteran complained of a painful right heel and a painful right great toe.  He also complained of decreased sensation.  Examination revealed absent epicritic sensation in feet from the midfoot distally.  There was a claw foot deformity of the right hallux and pain on palpation of the plantar medial right heel.  The assessment was right plantar fasciitis and neuropathy and right hallux claw toe deformity.  

In May 2012 VA records show the Veteran complained of right foot pain, swelling and tenderness over the lateral aspect of the right foot of one month's duration.  He complained of decreased feeling in the lower extremities.  Examination revealed the Veteran's gait was normal.  There was an area of tenderness that corresponded to a bone island on X-ray.  In June 2012, the assessment was edema, tendonitis, and hammertoe.  In November 2012, the Veteran underwent surgery for the right foot.  

On VA neurological examination in May 2013, the Veteran complained of daily bilateral foot pain with swelling.  He stated that standing all day on his job caused throbbing and aching in his right foot.  




On examination revealed that the Veteran's gait was abnormal.  He walked with his feet flat and there was no heel to toe roll.  His gait was not antalgic.  There was evidence of mild to moderate symptoms of hallux valgus of both feet and bilateral acquired claw foot with both great toes dorsiflexed and all toes tending to dorsiflexion in both feet.  The right hammertoe was more marked than left.  There was definite tenderness under the metatarsal heads in both feet.  There was no limitation of dorsiflexion and varus deformity due to pes cavus in both feet.  Deep tendon reflexes were decreased in both knees and ankles.  Muscle strength during ankle dorsiflexion was 4/5 in both ankles and there was evidence of pre-tibial muscle atrophy.  The examiner determined that there was moderate muscle weakness in both lower extremities.  The Veteran's bilateral pes cavus and hammer toe deformities and leg muscle atrophy resulted in an abnormal stepping gait and difficulty walking.  

Analysis

Although there is objective evidence of decreased sensation to touch, temperature and vibration in both lower extremities during the pendency of his appeal, the Veteran's service-connected Charcot-Marie-Tooth disease with pes cavus and hammer toe deformities of the bilateral feet, is more appropriately evaluated under Diagnostic Code 5278, for acquired claw foot, which more fully addresses the Veteran's complaints and symptomatology than the current separate disability ratings for incomplete paralysis of the peroneal nerve, based on wholly sensory involvement.  Further, to assign separate ratings for decreased sensation in either foot in addition to a rating for pes cavus, would be impermissible under 38 C.F.R. § 4.14, as the symptoms are duplicative or overlap in the rating criterion, as evidenced by consideration of muscle atrophy and foot drop in both rating criteria.  

As early as the August 2008 VA examination, competent evidence shows all toes were in a dorsiflexed position and a 50 percent limitation of plantar flexion.  Muscle atrophy of the bilateral plantar muscles was first indicated in the November 2008 VA neurology note.  



On VA examination in May 2013, there was muscle atrophy and weakness in both feet as well as definite tenderness under the metatarsal heads of both feet.  Although there is no evidence of any shortened plantar fascia in either foot, the criteria for 30 percent rating for Charcot-Marie-Tooth disease with pes cavus and hammer toe deformities with bilateral involvement have been met under Diagnostic Code 5278.

While there is objective evidence of hammertoe deformities in all the toes of both, there is no evidence of marked contraction of the plantar fascia with dropped forefoot, very painful callosities or marked varus deformity to warrant a higher 50 percent disability rating under Diagnostic Code 5278 at any time during the pendency of the appeal.  

As the preponderance of the evidence is against a rating higher than 30 per cent, the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.






If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule ratings are adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran does not expressly raise and the record does not reasonably raise, a claim for total disability rating for compensation based on individual unemployability as the Veteran has been employed fulltime during the pendency of his appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

A rating higher than 10 percent for degenerative disc disease of the lumbar spine is denied.  

A 30 percent rating for Charcot-Marie-Tooth disease with pes cavus and bilateral hammer toe deformities is granted.  






REMAND

As service connection has been granted for Charcot-Marie-Tooth disease, any manifestation of the disease is potentially separately ratable. 

VA records show that in August 2011 the Veteran complained of numbness and decreased grip strength and pain along the medial forearms.  Nerve conduction studies showed no response for the bilateral ulnar and left median sensory nerves.  The abnormal examination was evidence of a mixed sensory and motor polyneuropathy.  It was  recommended that the Veteran be evaluated for the demyelinating polyneuropathies.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA neurological examination to determine the current severity of service-connected Charcot-Marie-Tooth disease, involving the upper extremities.  

2.  After the above development, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


